PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/461,071
Filing Date: 15 May 2019
Appellant(s): Intel Corporation



__________________
Fred G. Pruner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated August 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-17, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 10, the claim states: 
[D]epositing a metal, wherein depositing the [metal] (see rejection under 35 U.S.C. 112(b) below) results in the metal being deposited on a first part of the outer surface of the contact resistance reducing material, and the deposited metal does not conform to the undercut feature;
applying thermal energy to perform reflow annealing to cause at least some of the metal deposited on the first part of the outer surface of the contact resistance reducing material to flow to a second part of the outer surface of the contact resistance reducing material, wherein applying the thermal energy to perform the reflow annealing comprises causing the deposited metal to conform to the undercut feature; and
after the reflow annealing, applying thermal energy to perform reaction annealing to react the metal with the contact resistance reducing material.

Examiner asserts that the invention as claimed has not been enabled: one of ordinary skill in the art needs to exercise undue experimentation to construct the device as claimed with the information disclosed.  

Undue Experimentation: Wands Factors

The amount of direction provided by the inventor
Reflow anneal is defined in the specification as “a process … used to flow the deposited metal to cause the metal to at least partially extend into the epitaxial film’s undercut(s), or region(s) that were hidden from the process that was used to deposit the metal,” (paragraph 12).  
In particular, the reflow anneal is used “to extend the coverage of the metal 178 so that the metal 178 at least partially covers the downwardly-facing surface 204”:
In accordance with example implementations, a reflow annealing process (also called a "thermal reflow process" herein) may be used to extend the coverage of the metal 178 so that the metal 178 at least partially covers the downwardly-facing surface 204. More specifically, referring to Fig. 2B, in accordance with some implementations, thermal energy is applied and removed in a reflow annealing process for purposes of controllably melting the metal 178 and causing the metal 178 to flow at least partially into the undercut 208 and at least partially cover the surface 204 that is not in the line of sight of the metal deposition process.

The specific temperature and time disclosed for the reflow anneal is 300-600°C for one to five minutes (paragraph 27).  
There are no particular times or temperatures disclosed at which reaction annealing is to occur.  Rather, the reaction anneal is only described in relation to the reflow anneal: 
“In accordance with some implementations, the reflow annealing process may be associated with a shorter time frame and lower temperatures than the time frame and temperatures used in a subsequent reaction annealing process, which is used to cause the metal 178 to react with the material 174 (to form a silicide or germanide, for example),” (paragraph 26).  

As such, the reaction anneal temperature understood to one of ordinary skill in the art to be any temperature above 300°C between 300°C and 1414°C (the melting point of silicon, at which a silicon-comprising substrate itself will melt) for any time greater than 1 minute.  The disclosure thus directs the reader to a set of temperatures for which the reader is expected to find a material which will melt at above 300° and react at a separate and distinct but otherwise undisclosed higher temperature.

The existence of working examples
The disclosure explicitly states that the reflow anneal takes place between 300-600°C for 1 to 5 minutes (paragraph 27), and that the reaction anneal takes place at a higher temperature, for a longer duration (paragraph 26).  The only explicitly disclosed metals to fulfill this role are “silver, nickel, aluminum, titanium, gold, gold-germanium, nickel-platinum, cobalt, or any other metal,” (paragraph 19).
The melting points of these disclosed materials are:
Silver: 961.78°C;
Nickel: 1453°C;
Aluminum: 660.32°C;
Titanium: 1668°C;
Gold: 1064.18°C
Gold Germanium: 356°C;
Nickel Platinum: 1400-1650°C;
Nickel Aluminum: 1385°C;
Cobalt: 1495°C (see <<www.americanelements.com/meltingpoint.html>>).
The melting point of silicon is 1414°C, and germanium is 938.25°C (the melting point of silicon germanium falling between these two extremes based on the particular composition). As such, of the materials disclosed by the inventor, only gold germanium may reflow within the reflow annealing temperature disclosed.
Reaction anneal is to take place at a higher temperature than reflow anneal, but according to the phase diagram of gold germanium, reaction with germanium will necessarily occur simultaneously with reflow.


    PNG
    media_image2.png
    455
    767
    media_image2.png
    Greyscale

(Okamoto, H., Massalski, T.B. The Au−Ge (Gold-Germanium) system. Bulletin of Alloy Phase Diagrams 5, 601–610 (1984). https://doi.org/10.1007/BF02868323.  This reference shows the eutectic point to be at 361°C, which is still very close to the above cited 356°C.)  Thus, there are no disclosed materials in which a reflow anneal has a sufficiently low temperature to cause deposited metal to flow without reacting the deposited metal with the epitaxial layer.  
As such, if gold germanium is deposited upon a silicon epitaxial film, the phase diagram of gold silicon would be applicable.

    PNG
    media_image3.png
    491
    447
    media_image3.png
    Greyscale

Nai, Mui Ling Sharon & Wei, J. & Lim, P.C. & Wong, C.K.. (2004). Silicon-to-silicon wafer bonding with gold as intermediate layer. 119 - 124. 10.1109/EPTC.2003.1271501.
As shown above, the eutectic point of gold silicon is 363±2°C.  The eutectic points of gold germanium and gold silicon overlap, and thus a reflow and reaction will still necessarily occur simultaneously.  As such, the disclosure includes no working examples of the disclosed reflow and reaction annealing behavior.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The disclosure includes that the deposited metal is described as follows: “[T]he metal 158 may be silver, nickel, aluminum, titanium, gold, gold-germanium, nickel-platinum, cobalt, or any other metal.”  The disclosure includes all metal alloys as “metals.”  Because the only disclosed examples would not exhibit the disclosed separate reaction and reflowing steps, as discussed above, it is ostensibly expected of one of ordinary skill in the art to find a metal or alloy with a reflow temperature between 300 and 600 degrees and a completely distinct reaction temperature (reaction specifically with silicon or germanium) between 300°C and 1414°C (at which point silicon will melt) or 938.25°C (at which point germanium will melt).  This would include all metallic alloys of all metals on the periodic table, including all binary, ternary, quaternary, quinary, etc. alloys at all possible compositions of constituent elements.
Claim 13 depends on claim 10, and thus inherits all the rejections therein.
Claim 14 depends on claim 10, and thus inherits all the rejections therein.
Claim 15 depends on claim 10, and thus inherits all the rejections therein.
Claim 16 depends on claim 10, and thus inherits all the rejections therein.
Claim 17 depends on claim 10, and thus inherits all the rejections therein.
Claim 22 depends on claim 10, and thus inherits all the rejections therein.
Claim 23 depends on claim 22, and thus inherits all the rejections therein.
Claim 24 depends on claim 22, and thus inherits all the rejections therein.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reflow temperature of 356°C, does not reasonably provide enablement for a reflow temperature between 300°C and 355°C, or between 357°C and 600°C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Nowhere in the specification is any disclosed metal or alloy which exhibits a melting, or reflow, temperature below 356°C or between 357°C and 600°C.  As discussed above, the only material which is disclosed as within the range of 300-600°C is gold germanium at 356°C.  The disclosure provides no working examples within the extended range, no information on how to find further materials at which reflow will occur at the claimed temperature range, and one of ordinary skill in the art would be expected to test every metal and alloy thereof of all metals on the periodic table, including all binary, ternary, quaternary, quinary, etc. alloys at all possible compositions of constituent elements, to find one with a reflow temperature at these claimed ranges. 

(2) Response to Argument
Regarding the amount of direction provided by the inventor, appellant states:
Regarding the Specification's omission of specific times and temperatures for the reaction annealing, "a patent need not teach, and preferably omits, what is well known in the art." In re Buchner, 937 F2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); MPEP, § 2164.01. The Specification does not uniquely define "reaction annealing, "but rather, the Specification states that the reaction annealing "is used to cause the metal 178 to react with the material 174 (to form a silicide or germanide, for example)." Specification, para. no. [0026], 11. 27-29. Clearly, one of ordinary skill in the art would understand how to perform reaction annealing to cause a deposited metal to react with an epitaxial layer to form a germanide or silicide. The previously-applied § 103 reference, Fleischman (U.S. Patent No. 5,317,190), discusses reaction annealing (see, for example, Fleishman, 5: 26-38). The Final Office Action does not provide any basis to question the enablement of reaction annealing.

Appellant stated in the remarks filed April 26, 2021:
“In other words, as clearly set forth in the Specification, reflow annealing has a sufficiently low temperature and sufficiently short time period to cause the deposited metal to flow without reacting the deposited metal with the epitaxial layer; and reaction annealing is at a correspondingly higher temperature and time period to promote the reaction of the now, reflowed deposited metal with the epitaxial layer to form a silicide or germanide,” (page 8, lines 19-24, emphasis added).

The Examiner maintains that direction provided by the inventor does not include any material for which reflow occurs without reacting the deposited material with the epitaxial layer.  One of ordinary skill in the art would understand how to conduct a reaction anneal as dictated by a phase diagram of the respective materials.  The disclosure includes no materials in which the deposited metal will flow without reacting the deposited metal with the epitaxial layer.  As such, the disclosure directs the reader only to a set of temperatures, and the reader is expected to find a material which will melt above 300°C and react at a separate and distinct but otherwise undisclosed higher temperature.  If there is a reaction other than that of mixing as shown on a phase diagram, it also has not been taught by the inventor.  

Further, appellant states:
Contrary to the specious assertion that “the reader is expected to find a material which will melt above 300°C and react at a separate and distinct but otherwise undisclosed higher temperature.” the Specification identifies such materials, as discussed below in the Existence of Working Examples section.  The Final Office Action appears to contend that the Specification excludes any reaction between deposited metal and the epitaxial layer occurring during the reflow annealing.  Neither the Specification nor the claims are so limiting, however.  … Stated differently, the claimed invention does not require that the reflow annealing flows deposited metal to conform to the undercut region without any reaction of the deposited metal occurring.  The Specification clearly describes, in paragraph number [0027], specific parameters for the reflow annealing, including a specific range of setpoint temperature, periods for maintaining the setpoint temperatures and time profiles for reducing the temperature.

The appellant’s argument directly contradicts previous statements made concerning the relationship of the reflow anneal and the reaction anneal.
The specification states:
"Reaction annealing may then be used to chemically react the metal 158 with contact resistance reducing material 156 to form a metal compound, such as a silicide or a germanide," (paragraph 20).

In accordance with some implementations, the reflow annealing process may be associated with a shorter time frame and lower temperatures than the time frame and temperatures used in a subsequent reaction annealing process, which is used to cause the metal 178 to react with the material 174 (to form a silicide or germanide, for example),” (paragraph 26)

The remarks filed December 28, 2020 state:
“In other words, even assuming, arguendo, that the reaction annealing discussed in glass would cause deposited metal to flow before the metal reacts to form the III-V material, Glass fails to contemplate another annealing after reaction annealing.  Therefore, Glass fails to disclose or render obvious applying thermal energy to perform reflow annealing and then after the reflow annealing, applying thermal energy to perform reaction annealing, as now set forth in amended claim 10,” (page 8, lines 2-7, emphasis added). 

The remarks filed April 26, 2021 state:
“In other words, as clearly set forth in the Specification, reflow annealing has a sufficiently low temperature and sufficiently short time period to cause the deposited metal to flow without reacting the deposited metal with the epitaxial layer; and reaction annealing is at a correspondingly higher temperature and time period to promote the reaction of the now, reflowed deposited metal with the epitaxial layer to form a silicide or germanide,” (page 8, lines 19-24, emphasis added).

The appeal filed February 2, 2022 states:
The Final Office Action appears to contend that the Specification excludes any reaction between deposited metal and the epitaxial layer occurring during reflow annealing.  Neither the Specification nor the claims are so limiting, however. … Stated differently, the claimed invention does not require that the reflow annealing flows deposited metal to conform to the undercut region without any reaction of the deposited metal occurring.  The Specification clearly describes, in paragraph number [0027], specific parameters for the reflow annealing, including a specific range of setpoint temperature, periods for maintaining the setpoint temperatures and time profiles for reducing the temperature (page 13, lines 1-3 and 10-15, emphasis added).

The remarks filed December 28, 2020 and April 26, 2021 delineate between the reflow anneal and reaction anneal (“reflow annealing … to cause the metal to flow without reacting the deposited metal with the epitaxial layer”), but the appeal contends that reaction may occur during reflow “the claimed invention does not require that the reflow annealing flows deposited metal … without any reaction of the deposited metal occurring.”).  These arguments directly contradict one another.  The bounds of the invention are unclear: Appellant has presented arguments that state that reaction may not occur during the reflow anneal, but also that reaction may occur during the reflow anneal.  Both of these arguments cannot be simultaneously true.  
Prior to the appeal, Examiner maintained that the inventor did not provide enough information to allow for one of ordinary skill in the art to find a material that would undergo a reaction anneal at a distinct temperature from a reflow.  Rather than show that the amount of information provided by the inventor is sufficient, appellant has pivoted to state that the inventor has provided enough information to allow for a reaction to occur simultaneously with reflow.  Appellant’s inconsistency confirms that there is not enough direction provided by the disclosure to enable applying thermal energy to perform reflow annealing to cause at least some of the metal deposited on the first part of the outer surface of the contact resistance reducing material to flow to a second part of the outer surface of the contact resistance reducing material, wherein applying the thermal energy to perform the reflow annealing comprises causing the deposited metal to conform to the undercut feature; and after the reflow annealing, applying thermal energy to perform reaction annealing to react the metal with the contact resistance reducing material (claim 10), such that reflow annealing has a sufficiently low temperature and sufficiently short time period to cause the deposited metal to flow without reacting the deposited metal with the epitaxial layer (Remarks, April 26, 2021, page 8, lines 19-24).

Regarding the existence of working examples, appellant states:
Appellant respectfully submits that the Final Office errs in the factual determination that "a reflow and reaction will still necessarily occur simultaneously" between gold-germanium and a silicon epitaxial film based on the phase diagram that is set forth on page 14 of the Final Office Action. First, a deposit of gold-germanium on a silicon epitaxial film is not a mixture of gold ( or gold-geranium) and silicon (or silicide), as contended by the Final Office Action. Rather, in the fabrication process, one layer (gold-germanium) is deposited on another layer (silicide). As such, a phase diagram showing the phase of a gold and silicon mixture is not germane to gold being deposited on silicon; and a phase diagram of a gold and silicon mixture is not germane to gold-germanium being deposited on a silicide (emphasis in original).

However, if the fabrication process includes one layer (gold-germanium) deposited on another layer (silicide) then the phase diagrams of gold-germanium and gold-silicon are essential to recognizing when reaction occurs.  In particular, if gold-germanium is deposited upon a silicide, then at a temperature above the respective eutectic points, the gold, germanium, and silicon of the silicide will necessarily begin to mix, or react, with one another.  The only “reaction” of gold-germanium to a silicide which one of ordinary skill in the art would readily understand is one in which the materials mix in the liquid areas of their phase diagrams.  If there is a different reaction about which the appellant is referring, there is no evidence of that different reaction in the disclosure.  

Next, appellant argues:
Secondly, the phase diagram that is depicted on page 14 of the Final Office Action does not show or indicate a reaction between gold and silicon (or show or indicate a reaction between gold-geranium and a silicide). Therefore, even assuming, arguendo, that the hypothetical reaction is between gold and silicon (and not between gold-germanium and silicon per the hypothetical posed by the Final Office Action), the phase diagram on page 14 of the Final Office Action does not show or indicate a temperature at which a reaction between gold and silicon occurs, (emphasis added). 

However, regarding the “reaction anneal” the specification’s only discussion of what “reaction” is expected is as follows:
“Reaction annealing (i.e., a process in which heat is applied) may then be used to cause the deposited metal to react with the epitaxial film to form a compound, such as a silicide or a germanide, (paragraph 10);
“Reaction annealing may then be used to chemically react the metal 158 with the contact resistance reducing material 156 to form a metal compound, such as a silicide or a germanide, (paragraph 20);
In accordance with some implementations, the reflow annealing process may be associated with a shorter time frame and lower temperatures than the time frame and temperatures used in a subsequent reaction annealing process, which is used to cause the metal 178 to react with the material 17 4 (to form a silicide or germanide, for example) (paragraph 26);
Reaction annealing may then be performed (block 432) to react the deposited metal 560-1 with the epitaxial contact reducing material 550 to form a compound (a silicide or germanide, for example) (paragraph 35).
No other details are given regarding the nature of the reaction anneal.  As such, one of ordinary skill in the art would understand the “reaction” which takes place to be that of a silicide or germanide formation, as depicted in a phase diagram.  Without any other details of a reaction between the disclosed materials and a germanide or silicide, one of ordinary skill in the art would understand the “reaction” to be the mixing which occurs when both materials are in liquid form, as shown in a phase diagram.  If any other reaction is intended, there are no details whatsoever of this reaction, and thus it also would not be enabled.  The phase diagrams of gold-silicon and gold-germanium and their nearly-identical eutectic point shows that reaction between gold, silicon (of a silicide), and germanium will necessarily occur simultaneously with reflow (the materials are liquid).  However, the Remarks dated April 26, 2021 state that the such that reflow annealing has a sufficiently low temperature and sufficiently short time period to cause the deposited metal to flow without reacting the deposited metal with the epitaxial layer.  As such, the example given of gold-germanium and silicide will necessarily reflow and react simultaneously.  Thus no examples are given which fulfill the limits of the claim as discussed by the appellant.

Appellant further states:
The eutectic melting point of 363±2 °C on the phase diagram is the lowest melting point for a certain gold and silicon mixture composition (i.e., the lowest melting point if the mixture contains a certain percentage of gold and a certain percentage of silicon). For a temperature below the eutectic melting point of 363±2 °C, the phase diagram depicts the gold and silicon mixture as being a solid. For a temperature above the eutectic melting point of 363±2 °C, the phase diagram shows that the gold and silicon mixture as being all liquid, a liquid with silicon crystals present or a liquid with gold crystals present, depending on the particular composition of gold and silicon. The phase diagram on page 14 of the Final Office Action does not show or indicate a reaction of gold and silicon; and the phase diagram does not show or indicate any reaction products that are created by a reaction of gold and silicon. As such, the phase diagram neither shows a temperature at which a reaction between gold and silicon occurs, nor may such a temperature be inferred from the phase diagram. Instead, the phase of the composition and not the composition itself changes with temperature in accordance with the phase diagram, (emphasis added).

However, one of ordinary skill in the art recognizes that a reaction caused by heat including gold, germanium, and silicon is the mixing of the materials as described in a phase diagram.  There is no description whatsoever that the “composition itself changes” in the disclosure of the invention.  As stated above, the reaction anneal is only described as “forming a compound.”  One of ordinary skill in the art recognizes that the “compound” formed is by the mixing of the materials at their common liquid regions as depicted on a phase diagram.  Any other distinct “reaction” which may occur has not been described in the specification such that one of ordinary skill in the art would understand how it is distinct from the compound shown in a phase diagram.     
Examiner maintains that there are no working examples stated in the disclosure which will perform as claimed in the method of applying thermal energy to perform reflow annealing to cause at least some of the metal deposited on the first part of the outer surface of the contact resistance reducing material to flow to a second part of the outer surface of the contact resistance reducing material, wherein applying the thermal energy to perform the reflow annealing comprises causing the deposited metal to conform to the undercut feature; and after the reflow annealing, applying thermal energy to perform reaction annealing to react the metal with the contact resistance reducing material.   As restated in the rejection above, and in the Final Rejection mailed August 3, 2021, no materials are disclosed which will reflow without destroying the device, or reflow without reacting with underlying silicide or germanide (Remarks, April 26, 2021, page 8, lines 19-24).

Appellant states:
Therefore, the conclusion reached by the Final Office Action that, based on the phase diagram on page 14, "a reflow and reaction will still necessarily occur simultaneously" between gold-germanium and a silicon epitaxial film is untenable. 
Moreover, neither claim 10 nor the Specification imposes the requirement that a reaction cannot occur during the reflow annealing. Therefore, even assuming, arguendo, that, in the hypothetical combination of materials posed by the Final Office Action, the gold-germanium reacts while reflowing (a point not conceded by Appellant), the Specification still provides an enabling disclosure for the invention as claimed.

First, a reflow and reaction will necessarily occur simultaneously because the only reaction of which one of ordinary skill in the art is aware is that as shown in a phase diagram, any other reaction than that depicted in a phase diagram is not illustrated or disclosed, and thus would also not be enabled.  Second, the remarks submitted April 26, 2021, page 8, lines 19-24 explicitly state that reaction cannot occur during the reflow anneal.  Thus, appellant’s arguments are contradictory.


Regarding quantity of experimentation needed to make or use invention based on content of the disclosure, appellant states:
As discussed above, the Final Office Action erroneously concludes that "the only disclosed examples would not exhibit the disclosed separate reaction and reflowing steps, as discussed above." Final Office Action, p. 15. Without the improper exclusion of the guidance that is provided by the Specification, clearly one of ordinary skill in the art would, in view of these guidance, be apprised of the materials and reflow parameters to practice the claimed invention. As such, the Final Office Action's assessment of the "quantity of experimentation needed to make or use invention based on content of the disclosure" is based on a flawed premise.  Moreover, one of ordinary skill in the art would appreciate that the specific example parameters that are set forth in paragraph number [0027] of the Specification for the reflow annealing may be modified based on the selection of the metal from the enumerated list of metals provided by the Specification, so that the selected metal flows to cover undercut regions during the reflow annealing.

However, this argument only restates previous conclusions, which have already been obviated.

Next, applicant argues:
Final Office Action, p. 16. The Final Office Action discusses a specific metal mentioned in the Specification, gold germanium, and that gold germanium has a melting point of 356°C, which is clearly in the described reflow temperature range of 300°C to 600°C. As discussed above, the Final Office Action contends that the reaction of gold germanium with silicon (the substrate in the hypothetical posed by the Final Office Action) is at or near the melting point of 356°C. However, as discussed above, the Final Office Action's position is untenable for any of a number of reasons:

The disclosed reasons will be addressed individually
[T]he phase diagram is for a mixture of gold and silicon, whereas the reaction occurs between a layer of deposited gold germanium and silicon, not a mixture of gold and silicon; 

First, applicant previously stated that the reaction was with a gold-germanium and a silicide (Notice of Appeal, page 15, lines 19-31), which was implied to be distinct from silicon.  However, here, applicant admits that the reaction is between a layer of gold-germanium and silicon.  Thus, it is confirmed that the reaction is with a silicon, and thus a phase diagram of gold (of gold germanium) and silicon is applicable.  Second, one of ordinary skill in the art recognizes that the gold within gold germanium will necessarily react at a eutectic point with the silicon which is in direct contact with the gold germanium.  

The next reason stated is:
the phase diagram of gold and silicon mixture does not depict, indicate or represent a reaction temperature between the gold and the silicon.

However, as discussed above, the only reaction which would be recognizable to one of ordinary skill in the art would be the mixture of the materials as shown in a phase diagram.  Any other reaction has not been described in the specification such that one of ordinary skill in the art would discern it from that of a mixture as shown in a phase diagram, and thus would itself not be enabled.

The last reason stated is:
Moreover, neither claims 22-24 nor the Specification require that no reaction occurs during the reflow annealing.

However, the Remarks dated April 26, 2021, page 8, lines 19-24 explicitly state that no reaction occurs during the reflow annealing.  Thus appellant’s arguments are contradictory.

Next, appellant argues:
The Final Office Action fails to advance any plausible reasoning or evidence to show that the guidance provided by the Specification would lead one of ordinary skill in the art to "test every metal and alloy thereof of all metals on the periodic table, including all binary, ternary, quaternary, quinary, etc. allows at all possible compositions of constituent elements, to fine [sic] one with a reflow temperature at these claimed ranges."

Examiner has shown that the only material disclosed which will exhibit a reaction will be gold-germanium on silicon at 356°C.  There is no material disclosed which would reflow at a temperature between 300°C and 355°C, thus the scope of the claimed range between 300°C and 355°C is not enabled by the present specification, and thus one of ordinary skill in the art would be required to find a material at the disclosed temperature of 300-355°C.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
Conferees:
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.